DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 01/08/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The cited non-patent literature International Search Report for PCT/JP2018/026310 has not been considered because a legible copy of the International Search Report for PCT/JP2018/026310 was not provided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama et al. US 2010/0048079 A1 (“Fujiyama”), as evidenced by Celanese (“Celanese”).
Regarding claim 1, Fujiyama teaches an airbag fabric comprising warp and weft yarns of synthetic fiber yarn, characterized by satisfying the following requirements:
The total fineness of the synthetic fiber yarn is 100 to 700 dtex; and
Nf/Nw≥1.10, wherein Nw represents the weaving density of warp yarns (yarns/2.54 cm) and Nf represents the weaving density of weft yarns (yarns/2.54 cm) (abstract). 
Based on the above formula, the weaving density of weft yarns is higher than the weaving density of the warp yarns. 
Fujiyama teaches the synthetic fibers for use in the airbag are preferably polyester-based fibers (¶ [0034]), wherein the yarns are multifilament (¶ [0048], [0066]). Fujiyama teaches the warp yarn and weft yarns have the same total fineness (¶ [0039]), thus the difference between the total fineness of warp yarns constituting the woven fabric and the total fineness of weft yarns constituting the woven fabric is 0 dtex.
Fujiyama is silent as to the number of filaments in the yarn. However, Fujiyama teaches the total fineness of the synthetic fiber yarn is 100 to 700 dtex (abstract) and the monofilament fineness is 1 to 7 dtex (¶ [0042]). As evidenced by Celanese, the number of filaments is equal to the total fineness divided by the monofilament fineness (pg. 44, Total Denier). Therefore, the number of filaments in the yarn is in the range of 14 to 700. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claim 2, Fujiyama teaches the airbag as discussed above with respect to claim 1. Fujiyama teaches the tenacity of the synthetic fiber yarn constituting the airbag is preferably 8.0 to 9.0 cN/dtex. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claims 3 and 12, Fujiyama teaches the airbag as discussed above with respect to claims 1 and 2. Fujiyama additionally teaches the warp yarn cover factor is represented by the formula CF1 = (Dw×0.9)1/2×Nw and the weft yarn cover factor is represented by the formula CF2 = (Df×0.9)1/2×Nf, wherein the total fineness of warp yarn is designated as Dw (dtex), the total fineness of weft yarn as Df (dtex), the weaving density of warp yarns as Nw (yarns/2.54 cm), and the weaving density of weft yarns 
Regarding claim 11, Fujiyama teaches the airbag as discussed above with respect to claim 1. Fujiyama fails to teach the breaking elongation of an airbag comprising polyester multifilaments. However, Fujiyama does teach Examples 1-6 of the airbag in Tables 2 and 3, wherein the fabric of Examples 1-6 have breaking elongations in the warp and weft directions of above 15% (pg. 10). Although Examples 1-6 teach airbags comprising synthetic fiber multifilament yarns of nylon 66 (polyamide), Fujiyama teaches polyester is a suitable substitution for polyamide (¶ [0034]). 
Therefore, given the teachings of Fujiyama, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute polyester multifilaments for the nylon 66 multifilaments of Examples 1-6, because Fujiyama teaches the variable may suitably be selected as the synthetic fiber material for the multifilaments.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified multifilament would be useful in the airbag of Fujiyama and possess the benefits taught by Fujiyama.  See MPEP 2143.I.(B).
While the breaking elongation of a polyester multifilament is not provided, it is reasonable to presume that a polyester multifilament comprising a breaking elongation greater than 15% is inherent to Fujiyama. Support for said presumption is found in the use of like materials in Examples 1-6 of Fujiyama. Given that Fujiyama teaches polyester is a suitable substitution for polyamide (¶ [0034]) and that an airbags comprising polyamide multifilaments as taught by Fujiyama would be manufactured in the same manner as an airbag comprising polyester multifilaments as taught by Fujiyama, an airbag 
Fujiyama fails to specifically teach the breaking elongation is measured in accordance with JIS L1096-1990 6.12.1. However, Fujiyama teaches the method of measuring the breaking elongation, wherein each test piece of 30 mm (3 cm) is stretched at a distance of 150 (15 cm) and a stress rate of 200 mm/min (¶ [0080]). This method of measuring the breaking elongation based on Fujiyama is the same method of measuring elongation at break described in accordance with the claimed JIS L1096-1990 6.12.1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama et al. US 2010/0048079 A1 (“Fujiyama”), as evidenced by Celanese (“Celanese”) as applied to claim 1 above, and further in view of Tonomori et al. JP 2010111958 A—English translation obtained from Google Patents, hereinafter (“Tonomori”)
Regarding claim 6, Fujiyama teaches a fabric for an airbag as described above with respect to claim 1. Fujiyama teaches for lower air permeability, the fabric may be coated with a resin or bonded to a film, as needed (¶ [0072]), but does not require such a step. Fujiyama additionally teaches resin coating or film bonding is unfavorable for airbag fabrics because it leads to increase in fabric thickness and decrease in compactness in packing and additionally increases the production cost (¶ [0005]).
In the art of woven fabrics for airbags (abstract), Tonomori teaches airbags are required to have low air permeability and that is typically done by coating the fabric with a resin or attaching a film (pg. 1, third paragraph from the bottom of the page). However, Tonomori teaches when a resin is applied or a film is attached, the thickness of the woven fabric is increased and the compactness at the time of storage is deteriorated (pg. 1, second paragraph from the bottom of the page). Tonomori additionally 
Tonomori teaches a solution to the above problem by manufacturing a non-coated woven fabric in which the air permeability of the woven fabric is reduced by weaving synthetic filament yarns such as polyamide fibers and polyester fibers at high density without applying resin (pg. 1, last paragraph). Tonomori teaches the non-coated airbag fabric has excellent low air permeability and maintains excellent low air permeability even after being installed in an automobile for a long time (pg. 2, sixth paragraph from the top of the page).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to manufacture the airbag of Fujiyama as taught by the method of Tonomori.  The motivation for doing so would have been to produce a non-coated airbag having the advantage of low air permeability without the disadvantages of a coating or film, such as increased manufacturing costs and decreased storage compactness, as taught by Tonomori.
Tonomori teaches the total fineness of the synthetic fiber multifilament yarn constituting the non-coated airbag fabric of the present invention needs to be 200 to 700 dtex and the single fiber fineness needs to be 1 to 2 dtex (pg. 2, middle of the page). As evidenced by Celanese, the number of filaments is equal to the total fineness divided by the monofilament fineness (pg. 44, Total Denier). Therefore, the number of filaments in the yarn of Fujiyama in view of Tonomori is in the range of 100 to 700. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Motogami JP 2012041652 A—English translation obtained by Global Dossier, herein after (“Motogami”)—in view of Fujiyama et al. US 2010/0048079 A1 (“Fujiyama”).
Regarding claims 1, 3-4, and 7, Motogami teaches a fabric for an airbag which is a polyester multifilament coated with a resin film on at least one surface and satisfies the following requirements:
The fineness of the polyester multifilament is 330 to 550 dtex;
 The cover factor of the woven fabric is 1700 to 2100;
Preferably a fabric for an airbag having a plain weave structure;
A fabric for an airbag having 96 to 192 filaments constituting a polyester multifilament; and 
The resin constituting the resin film is made of silicon, urethane, acrylic, rubber, or a copolymer thereof (¶ [0006]).
Motogami is silent as to the difference between the total fineness of warp yarns and the total fineness of weft yarns. However, Motogami teaches examples of the fabric for the airbag in ¶ [0021]-[0022] wherein the fabric is only made using one type of polyester multifilament having the same fineness. Therefore there is no difference between the total fineness of the warp yarns and the total fineness of the weft yarns.
Motogami fails to teach the warp yarn density and weft yarn density.
Fujiyama teaches an airbag fabric comprising warp and weft yarns of synthetic fiber yarn characterized by satisfying the requirement Nf/Nw≥1.10, wherein Nw represents the weaving density of warp yarns (yarns/2.54 cm) and Nf represents the weaving density of weft yarns (yarns/2.54 cm) (abstract). Fujiyama teaches it is essential to make the weaving density of warp yarns not identical with the weaving density of weft yarns for improvement in edgecomb resistance of the fabric balancedly both in the warp and weft directions (¶ [0047]-[0048]), wherein edgecomb resistance is an indicator of the degree of airbag yarn displacement in the sewn region by inflation of the airbag for passenger protection (¶ [0007]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to manufacture the fabric for the airbag of Motogami so that the weaving density of the warp yarns and the weaving density of the weft yarns satisfies the equation Nf/Nw≥1.10, based on the teaching of Fujiyama.  The motivation for doing so would have been to improve the edgecomb resistance, as taught by Fujiyama.
The fabric for an airbag of Motogami in view of Fujiyama comprises a higher weaving density of weft yarns than a weaving density of warp yarns.
Regarding claims 2 and 12, Motogami in view of Fujiyama teaches a fabric for an airbag as described above with respect to claim 1. Motogami further teaches the single yarn strength of the polyester multifilament is preferably 6.5 cN/dtex or more (¶ [0010]). Per claim 12, the fabric for an airbag having the single yarn strength of 6.5 cN/dtex or more satisfies the requirement wherein the cover factor is 1700 to 2100 (¶ [0006]).
Regarding claim 5, Motogami in view of Fujiyama teaches a fabric for an airbag as described above with respect to claim 1. Motogami teaches that before the resin is coated on the woven fabric, calendering using a hot roller may be performed (¶ [0017]).
Regarding claim 8, Motogami in view of Fujiyama teaches a fabric for an airbag as described above with respect to claim 1. Motogami additionally teaches the fabric for an airbag has a weight per unit area of the resin film of 15 to 25 g/m2 (¶ [0006]).
Regarding claim 10, Motogami in view of Fujiyama teaches a fabric for an airbag as described above with respect to claim 1. Motogami additionally teaches the fabric for an airbag has a tear strength of 200 to 600 N (¶ [0006]). Motogami teaches the tear strength is measured using ISO 13937-2 single tongue method (¶ [0016]).
Regarding claims 9 and 11, Motogami in view of Fujiyama teaches a fabric for an airbag as described above with respect to claim 1. Motogami is silent as to the fabric for the airbag comprising an 
It is reasonable to presume that an elongation at break of 15% or more, as measured in accordance with JIS L1096-1990 6.12.1, and a bending stiffness of 90 mm or less in both the warp and weft directions, as measured in accordance with JIS L1096 6.19.1 A is inherent to Motogami in view of Fujiyama. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, the fabric for an airbag as taught by Motogami in view of Fujiyama comprises the following properties: 
a fineness of the polyester multifilament is 330 to 550 dtex (Motogami, ¶ [0006]);
a cover factor of 1,700 to 2,100 (Motogami, ¶ [0006]);
a plain weave structure (Motogami, ¶ [0006]);
96 to 192 filaments constituting the polyester multifilaments (Motogami, ¶ [0006]); 
coated with a resin film on at least one surface wherein the resin constituting the resin film is made of silicon, urethane, acrylic, rubber, or a copolymer thereof (Motogami, ¶ [0006]); and
a higher weaving density of weft yarns than a weaving density of warp yarns (Fujiyama, abstract).
Motogami additionally teaches the single yarn strength of the polyester multifilament is preferably 6.5 cN/dtex or more (Motogami, ¶ [0010]), calendering may be performed (Motogami, ¶ [0017]), the fabric for an airbag has a tear strength of 200 to 600 N (Motogami, ¶ [0006]), wherein the tear strength is measured using ISO 13937-2 single tongue method (Motogami, ¶ [0016]), and a weight per unit area of the resin film is 15 to 25 g/m2 
The instant specification recites the following properties:
a total fineness of the polyester multifilaments in the range of 140 to 580 dtex (instant ¶ [0007]);
a cover factor in the range of 1,700 to 2,600 (instant ¶ [0008]);
preferably a plain weave (instant ¶ [0008]);

96 to 192 filaments per polyester multifilament (instant ¶ [0007]);

coated on at least one surface with a resin, wherein the resin comprises at least one member selected from silicone, urethane, acrylic, rubber resins, and a copolymer thereof (instant ¶ [0008]); and 
the number of warp yarns per unit length is smaller than the number of weft yarns per unit length (instant ¶ [0008]).
The instant specification additionally recites the tensile strength of the polyester multifilament is in the range of 6.5 to 8.0 cN/dtex, the woven fabric is subjected to calendering, the woven fabric has a tear strength in the range of 200 to 600 N, as measured in accordance with ISO 13937-2 single tongue method, and the coating weight of the resin for the coating is in the range of 15 to 25 g/m2 (instant ¶ [0008]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Motogami JP 2012041652 A—English translation obtained by Global Dossier, herein after (“Motogami”)—in view of Fujiyama et al. US 2010/0048079 A1 (“Fujiyama”) as applied to claim 1 above, and further in view of Fukudome et al. US 2011/0020628 (“Fukudome”).
Regarding claim 9, Motogami in view of Fujiyama teaches a fabric for an airbag as described above with respect to claim 1. Motogami fails to teach the fabric for the airbag having a bending stiffness of 90 mm or less in both the warp and weft directions, as measured in accordance with JIS L1096-1990 6.19.1.
In the field of airbag fabrics, Fukudome teaches it is preferred that the bending resistance of the airbag fabric measured according to JIS L 1096 (1999) (8.19.1. A method) is 20 to 60 mm, since the fabric with this bending resistance becomes excellent in accommodation capability (¶ [0102]). An improved accommodation capability allows airbag devices to be installed in more narrow spaces (¶ [0007]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the airbag of Motogami in view of Fujiyama to have a bending resistance according to JIS L 1096 of 20 to 60 mm, based on the teaching of Fukudome.  The motivation for doing so would have been to produce an airbag that is excellent in accommodation capability, as taught by Fukudome.
Given that the bending resistance of the airbag of Motogami in view of Fujiyama and Fukudome is measured in accordance to JIS L 1096, it is reasonable to presume that the bending resistance taught by the prior art reads on the claimed bending stiffness range, wherein the bending stiffness is measured in accordance with JIS L1096-1990 6.19.1.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Motogami JP 2012041652 A—English translation obtained by Global Dossier, herein after (“Motogami”)—in view of Fujiyama et al. US 2010/0048079 A1 (“Fujiyama”) as applied to claim 1 above, and further in view of Hirsch et al. US 2014/0329037 A1 (“Hirsch”).
Regarding claim 11
Hirsch teaches a fabric for a seam region of an inflatable air-bag includes fibers formed from polyester and having an elongation at break of 16% to 20% (abstract and ¶ [0006]). Hirsch teaches a fabric having a low figure for elongation at break reaches it elastic limit rapidly, and does not necessarily indicate that the fiber is of great strength (¶ [0033]). Additionally, Hirsch teaches fibers having an elongation at break below 12% are less favorable, since energy is absorbed, and work done, to elongate the fibers, and so a certain amount of elongation is desirable when the fabric is placed under high forces (¶ [0033]). Furthermore, Hirsch teaches that when inflation of the airbag occurs, the yarns elongate and become thinner which can lead to gaps between yarns at the seams, which can lead to uncontrolled loss of gas from the airbag at the seam, potentially leading to failure of the airbag (¶ [0026]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to manufacture the airbag of Motogami in view of Fujiyama so that it has an elongation at break of 16% to 20%, based on the teaching of Hirsch.  The motivation for doing so would have been to provide an airbag with great strength and prevent the potential failure of the airbag, as taught by Hirsch.
The elongation at break of Motogami in view of Fujiyama and Hirsch is measured in accordance with ASTM885 (Hirsch, ¶ [0036]). However, one of ordinary skill in the art would reasonably expect the elongation at break range of 16% to 20% to read on the claimed range.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786